Citation Nr: 9921589	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  93-14 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS) or other disorder manifested by diarrhea.

2.  Entitlement to service connection for bronchitis or other 
disorder manifested by nasal congestion and upper respiratory 
infections (URIs).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from December 1984 
to April 1985, and had active duty from December 1990 to May 1991 
and from January 1997 to September 1997.

This case comes to the Board of Veterans' Appeals (Board) from 
September 1992 and later RO decisions which, collectively, denied 
service connection for IBS or other disorder manifested by 
diarrhea, and denied service connection for bronchitis or other 
disorder manifested by nasal congestion and URIs.  In April 1995, 
the Board remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the Board.  


FINDING OF FACT

The veteran has not submitted competent evidence to show 
plausible claims for service connection for IBS or other disorder 
manifested by diarrhea, or for bronchitis or other disorder 
manifested by nasal congestion and URIs.


CONCLUSION OF LAW

The claims for service connection for IBS or other disorder 
manifested by diarrhea, and for bronchitis or other disorder 
manifested by nasal congestion and URIs, are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active duty for training in the Navy from 
December 1984 to April 1985, and had active duty in the Navy from 
December 1990 to May 1991 and from January 1997 to September 
1997.  He also had other periods of reserve service.    The two 
periods of active duty included some service in the Southwest 
Asia theater of operations during the Persian Gulf War.

A review of the veteran's service medical records (from the 
various periods of active duty and active duty for training) 
shows that in a report of medical history dated in December 1984, 
he reported a history of sinusitis.  At an annual medical 
examination performed in November 1989, the veteran's nose, 
sinuses, lungs, abdomen, and viscera were listed as normal.  A 
November 1990 treatment note shows that the veteran complained of 
sore throat, headaches, congestion, productive cough, and general 
malaise.  The diagnostic assessment was viral versus bacterial 
pharyngitis.  A subsequent November 1990 treatment note shows 
that he complained of viral syndrome and pyelonephritis.  On 
examination, the veteran's head, eyes, ears, nose and throat were 
unremarkable.  The diagnostic assessments were viral syndrome and 
resolving pyelonephritis.  An April 1991 medical record shows 
that the veteran was examined in the previous year, and was 
considered physically qualified for separation from active duty, 
and that no disqualifying defects were noted.  An August 1991 
treatment note (from a period of the veteran's service in the 
Navy Reserve) shows that he complained of diarrhea for a period 
of months after separation from active duty in Saudi Arabia.  He 
said he had immediate diarrhea after eating.  Laboratory tests 
were planned.

A bill from a private hospital, Erlanger Medical Center, shows 
that the veteran was treated in December 1991 for esophagitis.

VA medical records dated from December 1991 to May 1992 primarily 
reflect treatment for hematuria and diarrhea.  A December 1991 
treatment note shows that the veteran complained of hematuria, 
post-prandial diarrhea, indigestion and gas; the diagnoses were 
diarrhea of questionable etiology, and prostatitis.  One week 
later, the veteran presented with the same complaints; the 
diagnostic assessment was probable IBS, rule out gallbladder 
disease.  Tests were performed, and in January 1992 the diagnosis 
was gastrocolic reflux.  In February 1992, the veteran complained 
of diarrhea; the diagnostic assessment was symptoms of IBS or 
spastic colon.  A VA discharge summary shows that the veteran was 
treated for approximately one week in April 1992 for complaints 
of persistent loose bowel movements.  The veteran said he had 
loose stools five or six times per day since May 1991.  During 
the admission, all clinical and laboratory tests were normal, a 
lactose free diet was prescribed, and his diarrhea improved.  The 
discharge diagnosis was diarrhea for unknown reason.  On follow-
up examination one week later, the diagnostic assessment was non-
specific colitis, occult infections, or rule out early IBS.

An April 1992 service medical record shows that the veteran 
called the medical officer of his reserve unit and reported that 
he was undergoing testing for hematuria, and complained of 
continued diarrhea.

In June 1992, the veteran submitted claims for service connection 
for diarrhea and congestion, both of which he said began in 
November 1990.  He reported VA treatment for diarrhea from 
December 1991 to the present.

By statements dated in November 1992 and January 1993, the 
veteran asserted that he incurred an irritable colon, nasal 
congestion and a URI during his Persian Gulf service, or 
alternatively, that such conditions were aggravated by his active 
duty for training or active service.  In January 1993, the 
veteran submitted a photocopy of an October 1990 letter from the 
Navy Reserve ordering him to report for active duty for training 
on October 28, 1990, for a period of 16 days.

A November 1992 treatment note shows that the veteran was 
interviewed about his Southwest Asia service, and he reported 
concern about his daily diarrhea.  A 1992 treatment note (the 
month of the treatment is illegible) shows that the veteran 
reported he was feeling better; the diagnostic assessment was 
chronic diarrhea status post acute gastroenteritis.  A March 1993 
treatment note shows that the veteran complained of malaise, 
headache, and congestion; the diagnostic assessment was viral 
syndrome.  A treatment note dated the following day indicates 
that the veteran complained of general malaise for three days, 
with lightheadedness, dizziness, and diarrhea (of 2 years' 
duration).  The veteran reported that his diarrhea had lasted 
since his return from Saudi Arabia.  The diagnostic assessment 
was viral syndrome with chronic diarrhea.  The next day, the 
veteran said he felt a little better, and complained of a 
headache, runny nose, and said he felt "run-down."  The 
diagnostic assessment was viral syndrome/bronchitis.

At a VA examination performed in February 1993, the veteran 
reported that he had chronic diarrhea subsequent to his military 
service in the Persian Gulf, beginning in December 1991.  The 
examiner indicated a diagnosis of IBS, upon review of the 
examination results, diagnostic studies, and the veteran's 
history.  He noted that the fact that the veteran's weight had 
increased, rather than decreased, suggested that the clinical 
significance of his loose stools was not clearly apparent.

On medical examination performed in December 1993, the veteran's 
nose, sinuses, lungs, abdomen, and viscera were listed as normal.  
In a report of medical history completed in conjunction with the 
medical examination in December 1993, the veteran denied a 
history of nose trouble, chronic or frequent colds, or sinusitis.  
He reported a history of stomach, liver, or intestinal trouble. 

On medical examination performed in April 1995, the veteran's 
nose, sinuses, lungs, abdomen, and viscera were listed as normal.  
In a report of medical history completed in conjunction with the 
medical examination in April 1995, the veteran denied a history 
of nose trouble, chronic or frequent colds, or stomach, liver, or 
intestinal trouble.  He reported a history of sinusitis.  The 
reviewing examiner noted that the veteran had infrequent 
sinusitis which was controlled with minimal medication, with no 
current disability.  A May 1996 chest X-ray study showed no 
active disease in the chest.  A July 1996 treatment note shows 
that the veteran complained of a dry cough, chest tightness, and 
an inability to produce sputum.  He reported that he smoked 1/2 
pack of cigarettes per week, and reported a history of sinusitis, 
which recurred 3 times per year.  The diagnostic assessment was 
rhinitis.

In a report of medical history completed in January 1997, the 
veteran reported a history of sinusitis, and denied a history of 
stomach, liver, or intestinal trouble.  The reviewing examiner 
noted that the veteran was currently getting over sinus 
congestion and had no current disability.  A medical examination 
performed for demobilization purposes in August 1997, the 
veteran's nose, sinuses, lungs, abdomen, and viscera were listed 
as normal.  In a report of medical history completed in 
conjunction with the demobilization examination in August 1997, 
the veteran reported a history of sinusitis and intestinal 
trouble.  He reported that he underwent a Gulf War Syndrome 
examination in 1994 at the Murfreesboro VA Medical Center (VAMC).  
The reviewing examiner noted that the veteran reported seasonal 
sinus congestion and hay fever, which he treated with over-the-
counter medication; no current disability was noted.  The 
examiner noted that the veteran reported frequent "gas" since 
serving in Saudi Arabia, for which he took Mylanta.

At an April 1998 VA examination, the veteran reported that he 
smoked since he was 17 years old, and complained of a frequent 
cough.  On examination, the veteran's sinuses were negative for 
any sinus disease by X-ray study, and a chest X-ray study was 
within normal limits.  The diagnosis was chronic bronchitis 
secondary to smoking.

In December 1998, the RO contacted the Murfreesboro VAMC and 
requested copies of any additional records of treatment, 
including a report of any Gulf War Syndrome examination.  In 
December 1998, the Murfreesboro VAMC forwarded duplicate copies 
of medical records which were already in the claims file.

At a December 1998 VA gastrointestinal examination, the veteran 
complained of frequent diarrhea.  The diagnosis was IBS.



II.  Analysis

The veteran claims service connection for IBS or other disorder 
manifested by diarrhea, and for bronchitis or other disorder 
manifested by nasal congestion and URIs.  He claims service 
connection on a direct basis or under the legal provisions 
concerning undiagnosed illnesses of certain Persian Gulf War 
veterans.  He primarily asserts that the claimed conditions were 
incurred during his service in Southwest Asia from December 1990 
to May 1991.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty for 
training, or injury incurred while performing inactive duty 
training. 38 U.S.C.A. § 101(24).

The veteran's claims present the threshold question of whether he 
has met his initial burden of submitting evidence to show that 
his claims are well grounded, meaning plausible.  If he has not 
presented evidence that his claims are well grounded, there is no 
duty on the part of the VA to assist him with his claims, and the 
claims must be denied.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136 (1994).  For the veteran's claims for service 
connection to be plausible or well grounded, they must be 
supported by competent evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, it 
must be supported by competent evidence of a current disability 
(medical evidence of a diagnosis), competent evidence of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstances, lay evidence), and 
competent evidence showing causality between service and a 
current disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 Vet. App. 
91 (1993).

The veteran's 1990-1991 and 1997 periods of active duty included 
some service in the Southwest Asia theater of operations during 
the Persian Gulf War.  However, the legal provisions concerning 
undiagnosed illnesses of certain Persian Gulf War veterans do not 
provide a basis for compensation in this case because the claimed 
conditions have been medically attributed to diagnosed 
conditions, including IBS and bronchitis, rather than undiagnosed 
illnesses.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; VAOPGCPREC 8-
98.

The claimed conditions are not shown during the veteran's active 
duty for training from December 1984 to April 1985, or during his 
first period of active duty from December 1990 to May 1991.   

Post-service medical records dated from late 1991 to 1996 reflect 
varying gastrointestinal diagnoses, including IBS, diarrhea, 
gastrocolic reflux, spastic colon, non-specific colitis, and 
reflect occasional treatment for viral syndrome (a cold), and for 
rhinitis.  

Service medical records from the veteran's second period of 
active duty (January 1997 to September 1997) are negative for 
chronic IBS with diarrhea and for a chronic nasal or respiratory 
disorder, and show that on medical examination performed for 
demobilization purposes in August 1997, the veteran's nose, 
sinuses, lungs, abdomen, and viscera were listed as normal.

At an April 1998 VA examination, the veteran was diagnosed with 
chronic bronchitis secondary to smoking.  At a December 1998 VA 
examination, the veteran was diagnosed with IBS.

The veteran's gastointestinal complaints have been associated 
with diagnosed IBS, and his respiratory complaints have been 
associated with diagnosed bronchitis.  Medical records from his 
periods of service do not show the conditions began during or 
were worsened by such periods, and there is no medical evidence 
to link the conditions to service, as required for well-grounded 
claims of service connection.  Caluza, supra.

The veteran has asserted that he incurred the claimed conditions 
during his periods of service.  As a layman, he is not competent 
to render an opinion regarding diagnosis or etiology and his 
statements do not serve to make his claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Similarly, the 
veteran's self-reported lay history, transcribed in some of the 
post-service medical records, that the conditions began in 
service, does not constitute competent medical evidence of 
causality as required for a well-grounded claim.  LeShore v. 
Brown, 8 Vet. App. 406 (1996).

As the veteran has not submitted competent medical evidence 
linking the claimed conditions with service, the claims for 
service connection are implausible and must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for IBS or other disorder manifest by diarrhea 
is denied.

Service connection for bronchitis or other disorder manifested by 
nasal congestion and URIs is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

